Case 18-27963-MBK   Doc 191    Filed 10/17/18 Entered 10/17/18 15:19:01   Desc Main
                              Document      Page 1 of 5
Case 18-27963-MBK   Doc 191    Filed 10/17/18 Entered 10/17/18 15:19:01   Desc Main
                              Document      Page 2 of 5
Case 18-27963-MBK   Doc 191    Filed 10/17/18 Entered 10/17/18 15:19:01   Desc Main
                              Document      Page 3 of 5
Case 18-27963-MBK   Doc 191    Filed 10/17/18 Entered 10/17/18 15:19:01   Desc Main
                              Document      Page 4 of 5
Case 18-27963-MBK   Doc 191    Filed 10/17/18 Entered 10/17/18 15:19:01   Desc Main
                              Document      Page 5 of 5
